DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 6/27/2022
The Amendments correct the previous informalities, and therefore the previous objections are withdrawn.
The Amendments/Arguments are seen to overcome the prior art rejections of record and place the claims in condition for allowance, for the reasons below.
Claim Interpretation
The claims retain their status under 112f as set forth in the previous Action, and the applicant has not traversed the 112f statement. However, this status is largely an afterthought as the claims are allowed.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “driving means” first recited in claim 1, illustrated as element 21 in FIG 2, and described in specification paragraph 23-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance, of which are analogous to the reasons set forth in the previous Action:

Regarding claim 1, Okumura (US 4099704)/Cook (US 9518675), the closest prior art combination of record, are silent regarding at least “wherein: the at least one emitter comprises a first and a second emitter, and the at least one corresponding sensor comprises corresponding first and second sensors, and wherein the at least one fluid outlet comprises a first and a second fluid outlet; the shaft is further configured to move to a third position so as to allow flow from the at least one inlet to the first outlet, and block flow from the at least one inlet to the second outlet; and the first and second emitter and the corresponding first and second sensors are positioned such that: when the shaft is in the first position, the first sensor can sense the first emitter through the sight through-hole of the shaft, and the second sensor is blocked from the second emitter by the shaft; when the shaft is in the second position, the first and second sensors are blocked from the first and second emitter by the shaft; and when the shaft is in the third position, the second sensor can sense the second emitter through the sight through-hole of the shaft, and the first sensor is blocked from the first emitter by the shaft” in the context of the claim.  
	While valves having a single inlet and multiple outlets per se are known in the art, such a valve would be an incompatible addition to Okumura/Cook, requiring excessive hindsight reasoning to justify the combination. Therefore, the claim is non-obvious. 
	Claims 3-10 are allowed by virtue of their dependency on claim 1.

Regarding claim 11, Okumura/Cook/Larsen (US 20210131586), the closest prior art combination of record, are silent regarding at least “wherein, in the event of a power failure of the power source, the shaft is configured to move to the second position, thereby closing the valve”.
	While the step of automatically closing a valve is known in the art, it would require excessive hindsight reasoning to incorporate that function (and parts associated therewith) to the art combination of record, possibly rendering certain features inoperable. Therefore, the claim is non-obvious.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753